Citation Nr: 9926682	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to a compensable evaluation for his service-
connected right ear hearing loss.  The veteran timely 
appealed this determination to the Board.  

During the course of this appeal, in December 1998, the RO 
increased the evaluation of the veteran's right ear hearing 
loss to 10 percent, effective April 10, 1998.  

In addition, in his January 1998 Notice of Disagreement 
(NOD), the veteran indicated that he want to reopen his claim 
for service connection for left ear hearing loss.  
Thereafter, in a March 1998 letter, the RO notified him that 
he was required to submit new and material evidence in order 
to reopen this claim.  In response, in an April 1998 
statement, the veteran asserted that service connection for 
left ear hearing loss was warranted, and indicated that VA 
medical records would support his claim.  To date, however, 
the RO has not adjudicated the veteran's petition to reopen 
his claim for this benefit.  As such, this issue is referred 
to the RO for any and all appropriate action.


REMAND

In a VA Form 9, dated in February 1999 and received at the RO 
the following month, the veteran requested that he be 
afforded a hearing before a traveling Member of the Board at 
the local VA office.  However, in a March 1999 letter, the 
Board notified him that he was scheduled to appear in June 
1999 at a hearing conducted by a Member of the Board in 
Washington, DC.  In an April 1999 statement, the veteran 
indicated that he would not appear for that hearing.  To 
date, however, the veteran has not been afforded the 
opportunity to appear at a hearing held before a traveling 
Member of the Board at the local VA office, and the claims 
file does not reflect that he has withdrawn his request for 
such a hearing.  Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a BVA 
hearing, such hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


